Citation Nr: 0422042	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant, a VA psychologist, the veteran's father, and his 
sister.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in March 2004.  A transcript of that hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

It is asserted by and on behalf of the veteran that his 
bipolar disorder had it's initial onset during his period of 
military service.  Specifically, it is claimed that the 
veteran was an outstanding aviator prior to flight training; 
however, as a result of the stressors of flight training, he 
developed a bipolar disorder, his performance in service 
diminished, and he was unable to complete his flight 
training.  Upon consideration of the foregoing, the veteran's 
VA psychologist has testified that the veteran initially 
developed a bipolar disorder as a result of flight training 
during his period of active duty.  

In this regard, it is noted that the psychologist's opinion 
relating the current bipolar disorder to the veteran's 
inservice flight training is based solely on what the veteran 
recited to the examiner and not upon a review of the claims 
file, to include his medical history.  The Board is not 
required to accept the opinion of an examiner that is based 
on the veteran's recitation of medical history.  Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  The Court has held that a 
medical opinion based solely on a veteran's unsubstantiated 
history "can be no better than the facts alleged by the 
[veteran]."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Review of the claims file reflects that the veteran's service 
personnel records have not been obtained and are not 
available for review.  Inasmuch as the veteran has testified 
that he had outstanding performance prior to flight training, 
experienced difficulty during flight training, and was 
eventually discharged from active duty, the veteran's service 
personnel records must be obtained for review.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should request the veteran's 
service personnel records (including the 
DA Form 20) from the National Personnel 
Records Center.

3.  The RO should take appropriate steps 
to contact the appellant in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric complaints since service.  
After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this request 
which have not been previously secured.  

4.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
all identifiable psychiatric impairment, 
to include a bipolar disorder.  The 
claims folder must be furnished to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  The 
examiner is requested to offer an opinion 
with supporting analysis as to whether it 
is at least as likely as not that a 
psychiatric disorder, to include a 
bipolar disorder, is related to the 
veteran's period of military service.  
The examiner should reconcile any 
opinions contained in the evidence of 
record, to include the treatment report 
and hearing testimony provided by the 
veteran's VA psychologist, and provide a 
complete rationale.  If the physician is 
unable to render any opinion sought, it 
should be so indicated on the record and 
the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based must be set forth for 
the record.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




